COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §             No. 08-22-00031-CR

  IN RE                                           §                Appeal from the

  JOE FEIJOO,                                     §              205th District Court

                                Relator.          §           of El Paso County, Texas

                                                  §               (TC# 70264-205)


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Francisco X. Dominguez of the 205th District Court of El Paso, and concludes that

Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for writ

of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 4TH DAY OF FEBRUARY, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.